





Exhibit 10.1


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
This FIRST Amendment to Loan and Security Agreement (“Amendment”) is entered
into as of November 12, 2012 by and among AK STEEL CORPORATION (“Borrower”),
BANK OF AMERICA, N.A., as agent for the Lenders (“Agent”), and the Lenders party
hereto.
Recitals
A.    The Borrower, the Lenders and the Agent are party to that certain Loan and
Security Agreement, dated as of April 28, 2011, (as such agreement may be
amended, restated, or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which the Lenders have agreed to make certain loans and
extend certain other financial accommodations to the Borrower as provided
therein. Terms defined in the Loan Agreement, where used in this Amendment,
shall have the same meanings in this Amendment as are prescribed by the Loan
Agreement (as amended hereby).


B.     The Borrower has requested that the Agent and Lenders amend certain terms
of the Loan Agreement as set forth herein.


NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:


ARTICLE 1
AMENDMENTS TO LOAN AGREEMENT


Section 1.1    Amendments.


(a)Section 1.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions contained therein to read in their entirety as
follows:


“Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt (other than with respect to the 2012 Convertible
Notes) to a holder of Equity Interests; or any purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.”


“Equity Interests: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest; provided, that Equity
Interests shall not include the 2012 Convertible Notes.”



--------------------------------------------------------------------------------





(b)Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms in the appropriate alphabetical order:
“2012 Convertible Notes: Borrower's exchangeable senior notes due 2019, in an
aggregate principal amount not to exceed $172,500,000, issued pursuant to
documentation in form and substance reasonably satisfactory to Agent (it being
acknowledged by Agent that the terms set forth in the description of notes
delivered to Agent on November 9, 2012 at 3:48 p.m., Chicago time, are
satisfactory to Agent), and, prior to the initial issuance date of the 2012
Convertible Notes, no provision of such documentation shall be waived, amended,
supplemented or otherwise modified in any respect that is materially adverse to
the rights and interest of Agent or the Lenders.”
“2012 Senior Secured Notes: Borrower's secured senior notes due 2018, in an
aggregate principal amount not to exceed $350,000,000, issued pursuant to
documentation in form and substance reasonably satisfactory to Agent (it being
acknowledged by Agent that the terms set forth in the description of notes
delivered to Agent on November 11, 2012 at 6:42 p.m., Chicago time, are
satisfactory to Agent), and, prior to the issuance date of the 2012 Senior
Secured Notes, no provision of such documentation shall be waived, amended,
supplemented or otherwise modified in any respect that is materially adverse to
the rights and interest of Agent or the Lenders.”


(c)Section 10.2.1 of the Loan Agreement is hereby amended by (i) deleting the
reference to “(v)” contained therein and replacing the same with “(x)” and (ii)
inserting the following clauses (v) and (w) in-between clause (u) and clause (x)
in such Section:
“(v)    the 2012 Convertible Notes;
(w)    the 2012 Senior Secured Notes; and”


(d)Section 10.2.2 of the Loan Agreement is hereby amended by (i) deleting the
reference to “(t)” contained therein and replacing the same with “(u)” and (ii)
adding the following clause (t) in-between clause (s) and clause (u) in such
Section:


“(t)    Liens (other than Liens on Collateral) securing the 2012 Senior Secured
Notes so long as any such Liens shall be subject to an access agreement, in form
and substance reasonably acceptable to Agent, which such access agreement shall
be entered into on or prior to the issuance date of the 2012 Senior Secured
Notes.”


(e)Section 10.2.14 of the Loan Agreement is hereby amended by deleting the word
“and” immediately preceding the “(e)” contained therein and inserting “; and (f)
Restrictive Agreements relating to the 2012 Senior Secured Notes so long as such
restrictions either (i) apply only to the collateral for the 2012 Senior Secured
Notes or (ii) are no more restrictive (in any material respect) than the
restrictions contained in this Agreement (it being agreed such Restrictive
Agreements may restrict the granting of Liens on the Collateral that are
subordinated or junior to the Lien on the Collateral securing the Obligations)”
after clause (e) thereof.

2

--------------------------------------------------------------------------------







ARTICLE 2


MISCELLANEOUS


Section 2.1    Conditions to Effectiveness. This Amendment shall become
effective upon being duly executed and delivered by the Agent, Borrower and
Lenders.


Section 2.2    Representations, Warranties, and Covenants of Borrower. The
Borrower hereby represents and warrants that as of the date of this Amendment
and after giving effect hereto (a) no event has occurred and is continuing
which, after giving effect to this Amendment, constitutes a Default or an Event
of Default, (b) the representations and warranties of the Borrower contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (c) the execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of the Loan Agreement, as amended by this Amendment, are within
Borrower's corporate powers and have been duly authorized by all necessary
action, (d) this Amendment and the Loan Agreement, as amended by this Amendment,
are legal, valid, and binding obligations of the Borrower enforceable against
the Borrower in accordance with their terms, and (e) the execution and delivery
by the Borrower of this Amendment and the performance by the Borrower of the
Loan Agreement, as amended by this Amendment, do not require the consent of any
holders of Equity Interests of the Borrower (other than that which has been
obtained) and do not contravene the terms of Borrower's Organic Documents or
violate or cause a default under any Applicable Law or Material Contract
(except, solely with regards to Material Contracts, as could not reasonably be
expected to have a Material Adverse Effect).


Section 2.3    Reference to and Effect on the Loan Agreement. Except as
expressly provided herein, the Loan Agreement and all other Loan Documents shall
remain unmodified and in full force and effect and are hereby ratified and
confirmed. The execution, delivery, and effectiveness of this Amendment shall
not operate as a waiver or forbearance of (a) any right, power, or remedy of the
Lenders under the Loan Agreement or any of the other Loan Documents or (b) any
Default or Event of Default. This Amendment shall constitute a Loan Document.


Section 2.4    Fees, Costs, and Expenses. Subject to and in accordance with
Section 3.4 of the Loan Agreement, the Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
negotiation, execution and delivery, and closing of this Amendment and all
related documentation, including the fees and out-of-pocket expenses of counsel
for the Agent with respect thereto.

3

--------------------------------------------------------------------------------





Section 2.5    Counterparts. This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single agreement. This Amendment shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of this Amendment by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart.


Section 2.6    Effect; Ratification.


(a)    Except as specifically set forth above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.


(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Loan Agreement or any other Loan Document, nor constitute amendment of any
provision of the Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Loan
Agreement as amended hereby.


(c)    Borrower acknowledge and agree that the amendments set forth herein are
effective solely for the purposes set forth herein and that the execution and
delivery by Agent and the Lenders of this Amendment shall not be deemed (i)
except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Loan Agreement
or of any other Loan Document, (ii) to create a course of dealing or otherwise
obligate Agent or Lenders to forbear, waive, consent or execute similar
amendments under the same or similar circumstances in the future, or (iii) to
amend, prejudice, relinquish or impair any right of Agent or Lenders to receive
any indemnity or similar payment from any Person or entity as a result of any
matter arising from or relating to this Amendment.


Section 2.7    Reaffirmation. Borrower hereby acknowledges and reaffirms all of
its obligations and undertakings under each of the Loan Documents to which it is
a party and acknowledges and agrees that subsequent to, and after taking account
of the provisions of this Amendment, each such Loan Document is and shall remain
in full force and effect in accordance with the terms thereof.


Section 2.8    No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

4

--------------------------------------------------------------------------------





Section 2.9    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
[Signature Pages Follow]



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.




AK STEEL CORPORATION




By:     /s/ David E. Westcott                
Name:    David E. Westcott                
Title:    Treasurer                    








    



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Agent and a Lender


By:      /s/ Brian Conole                    
Name:      Brian Conole                    
Title:     Senior Vice President                




































































































[Signature Page to First Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.,
as a Lender


By:      /s/ Christopher Tran                
Name:      Christopher Tran                
Title:     Vice President                    
    














































































[Signature Page to First Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender


By:      /s/ Michael P. Henry                
Name:      Michael P. Henry                
Title:     Vice President        
























































































[Signature Page to First Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------




ACKNOWLEDGEMENT AND REAFFIRMATION
The undersigned (i) hereby acknowledges each of the terms of the attached First
Amendment to Loan and Security Agreement, (ii) acknowledges, ratifies and
confirms all obligations and undertakings under the Guaranty and the related
Loan Documents and agrees that all of its obligations and undertakings
thereunder shall remain in full force and effect in accordance with the terms
thereof after giving effect to the attached First Amendment to Loan and Security
Agreement and (iii) acknowledges and agrees that all references to the Loan
Agreement in the Guaranty and the other Loan Documents of the undersigned shall
mean and include the Loan Agreement, as modified by the attached First Amendment
to Loan and Security Agreement.




AK STEEL HOLDING CORPORATION, a Delaware corporation, as a Guarantor


By:  /s/ David E. Westcott
Name:  /s/ David E. Westcott
Title:  Treasurer






 




